ALLEN, J.
1. A court of record has general custody of and authority over its own records and files, and as an incident to that authority it has inherent power to order filed, in any case pending or dismissed, a completed deposition which under Section 11538 General Code, should have been filed in the case in question.
2. A notary who takes a deposition acts as an officer of the court and has no right except for nonpayment of fees to retain the deposition or to refuse to transmit the same to the clerk of the Court for filing.
3. A completed deposition which has been signed by the party whose testimony it embodies, is a public record in the case in which such deposition was taken, and the court may order the notary taking the deposition to endorse, seal, address and transmit it to the clerk of the court where the action was filed, notwithstanding such action has been dismissed.
Judgment affirmed.
Marshall, CJ., Jones, Matthias and Kinkade, JJ., concur.